Citation Nr: 1012185	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-23 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of 
prostate cancer, to include as a result of exposure to 
herbicides and radiation.

2.  Entitlement to service connection for skin cancer, to 
include as a result of exposure to herbicides and radiation.

3.  Entitlement to service connection for residuals of 
bladder cancer, to include as a result of exposure to 
herbicides and radiation.

4.  Entitlement to service connection for emphysema, as 
secondary to asbestos exposure.


REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1958 to 
May 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision, which denied the 
benefits sought on appeal. 

In June 2008, the Veteran and his spouse testified before 
the undersigned.  A copy of the hearing transcript is of 
record and has been reviewed.  In the same month, the 
Veteran submitted additional evidence along with a waiver of 
initial RO consideration.

The issue of entitlement to service connection for emphysema 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not have "service in the Republic of 
Vietnam."  The competent evidence of record does not support 
a finding that the Veteran stepped foot within the land 
borders of Vietnam.

2.  There is no competent evidence of in-service herbicide 
exposure.  

3.  There is no competent evidence of in-service radiation 
exposure.  

4.  The medical evidence fails to relate the Veteran's 
prostate cancer to his time in service.

5.  The medical evidence fails to relate the Veteran's skin 
cancer to his time in service.

6.  The medical evidence fails to relate the Veteran's 
bladder cancer to his time in service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for prostate cancer have 
not been met.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.313 (2009).

2.  Criteria for service connection for skin cancer have not 
been met.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.313 (2009).

3.  Criteria for service connection for bladder cancer have 
not been met.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.313 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.
 
Service connection may be granted on a presumptive basis for 
certain diseases associated with exposure to certain 
herbicide agents, even though there is no record of such 
disease during service, if they manifest to a compensable 
degree anytime after service, in a Veteran who had active 
military, naval, or air service for at least 90 days, during 
the period beginning on January 9, 1962 and ending on May 7, 
1975, in the Republic of Vietnam, including the waters 
offshore, and other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may 
be rebutted by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

The exclusive list of diseases which are covered by this 
presumption are: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; chronic lymphocytic leukemia; multiple 
myeloma; non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (meaning transient peripheral 
neuropathy that appears within weeks or months of exposure 
to an herbicide agent and resolves within two years of the 
date of onset); porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, 
or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  However, the Board 
notes that the mere exposure to Agent Orange alone does not 
create a permanent disability for which compensation may be 
granted. 

Here, the Veteran has been diagnosed with, and treated for, 
prostate, bladder, and skin cancers, which he believes may 
be the result of herbicide exposure while in the Navy.  
Alternatively, he has asserted that such cancers may have 
been caused by exposure to radiation; and it is noted that 
certain diseases will be service connected if they become 
manifest in a radiation-exposed Veteran.  38 C.F.R. 
§ 3.309(d).  Bladder cancer is among these diseases, 
although neither prostate cancer nor skin cancer is.  
38 C.F.R. § 3.309(d)(2).

Radiation 

The regulations specifically define a "radiation exposed 
Veteran" as either a Veteran who while serving on active 
duty, or an individual who while a member of a reserve 
component of the Armed Forces during a period of active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  

38 C.F.R. § 3.309(d)(3)(ii) defines a number of "radiation 
risk activities" which involve activities such as 
participating in the occupation of Hiroshima or Nagasaki 
following the detonation of the atomic bombs, or 
participating in specific atmospheric atomic bomb tests.  
However, there is no allegation that the Veteran 
participated in a specific radiation risk activity, as 
defined by 38 C.F.R. § 3.309(d)(3)(ii), while in service.

The Veteran has asserted (December 2005 statement) that he 
was exposed to radiation while stationed at the nuclear 
submarine base at Mare Island, California in 1979-1980.  
However, the Veteran was discharged from military service in 
1967, and his work at Mare Island was in a civilian 
capacity.  As such, even if he was exposed to radiation 
during his time at Mare Island, and there is no evidence 
that he was, such exposure would not be considered to be an 
incident that occurred during his active military service.

Nevertheless, even when a Veteran has not participated in a 
defined radiation risk activity, he may be service connected 
for a radiogenic disease (which include all types of 
cancer), if it is shown that he was exposed to ionizing 
radiation while in service and the radiogenic disease is 
linked to that exposure.  38 C.F.R. § 3.311.  

To this end, the Veteran has alleged that he was exposed to 
radiation when checking the radiographs on the boilers on 
the U.S.S. Ranger; and, given this assertion, a request was 
sent to the Department of the Navy in an effort to determine 
whether the Veteran had any exposure to ionizing radiation 
while in service.  In a June 2007 letter the Department of 
the Navy concluded that there was no record of the Veteran 
being exposed to ionizing radiation while in service.  The 
letter indicated that service treatment records should also 
be checked for an official radiation exposure record, but no 
such record is contained in the Veteran's service treatment 
records.

As such, to the extent that the Veteran believes that 
radiation exposure caused one of his cancers, the evidence 
does not show that he was ever actually exposed to radiation 
while in service; and, therefore, service connection for 
skin, prostate and bladder cancer, secondary to ionizing 
radiation exposure, is denied. 

The decision will now consider whether service connection 
may be granted on either a presumptive basis as due to 
herbicide exposure in service, or on a direct basis. 

Herbicide Exposure

The presumption of exposure to herbicides is accorded to 
Veterans who served in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  Service in 
Vietnam includes service in the waters offshore or service 
in other locations if the conditions of service involved 
duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) (2009).  
Indeed, the United States Court of Appeals for the Federal 
Circuit has agreed with VA's interpretation of its 
regulations that "duty or visitation" in the Republic of 
Vietnam contemplates actual presence on the landmass of the 
country.  Haas v. Peake, 525 F.3d 1168, 1186 (Fed. Cir. 
2008), cert. denied, 129 S. Ct. 1002 (2009).  Hence, a 
Veteran who never went ashore from the ship on which he 
served in Vietnamese coastal waters is not entitled to a 
presumption of service connection for disabilities claimed 
as due to exposure to herbicides, including Agent Orange.  
Id.

In this case, the Veteran served in the Navy and was 
stationed on two ships the U.S.S. Everton (which the Veteran 
was stationed on from approximately 1957-60) and U.S.S. 
Ranger (CVA-61) (which the Veteran was stationed on prior to 
and during the Vietnam War).  The later ship was an aircraft 
carrier that was stationed well off the coast of Vietnam; 
and it was conceded at the Veteran's hearing that he did not 
have service within Vietnam as would be required to 
establish a presumption of herbicide exposure.

While the Veteran is not entitled to the presumption of 
herbicide exposure, he is nevertheless entitled to show 
actual exposure to herbicides.  To this end, the Veteran's 
representative specifically inquired at the Veteran's 
hearing before the Board in June 2008 whether herbicides may 
have been stored on the Veteran's ship or used in cleaning 
parts of the ship.  However, the Veteran denied knowledge of 
either.  The Veteran did contend in September 2006 that the 
bombers returning to his carrier were covered in Agent 
Orange.  Unfortunately, no evidence was submitted to 
substantiate this assertion either, and the Veteran did not 
even raise such an allegation at his hearing.  Therefore, as 
the evidence does not show that the Veteran had service in 
Vietnam or was otherwise exposed to herbicides while in 
service, he is not afforded the presumption that is provided 
for Veterans with in-service herbicide exposure.

Thus, while prostate cancer is one of the diseases for which 
presumptive service connection is available, presumptive 
service connection for prostate cancer is not warranted, as 
there is no evidence showing that the Veteran had the 
requisite service in the Republic of Vietnam.  

The Board also notes that neither skin cancer nor bladder 
cancer has been linked to herbicide exposure by the National 
Institute of Health, and therefore no presumption of service 
connection would apply to either cancer even if were shown 
that the Veteran had service in Vietnam or otherwise was 
exposed to herbicides during service (both of which were 
expressly not found in this case).  

Even without proof of presumptive service connection, a 
Veteran may still establish service connection by showing 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  

Prostate Cancer - In this case no medical evidence has been 
presented to show that the Veteran's prostate cancer was 
caused by his time in service.  Service treatment records do 
not show any prostate complaints, treatment, or diagnoses; 
and there is no evidence of prostate cancer for several 
decades after active duty, as the Veteran was first 
diagnosed with bladder and prostate cancer in approximately 
2003.

Additionally, no medical nexus opinion has been advanced 
that even suggests that the Veteran's prostate cancer was 
caused by his time in service, to include any herbicide 
exposure; and, any opinion on this question by the Veteran 
is insufficient to provide the requisite nexus between his 
prostate cancer and his time in service, since he, as a 
layperson, is not medically qualified to prove a matter 
requiring medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  

In sum, service connection is not available on a presumptive 
basis for prostate cancer as the Veteran did not have the 
requisite service in Vietnam; the medical records fail to 
show a diagnosis of prostate cancer for more than thirty 
years after the Veteran was discharged from active duty; and 
no medical opinion has been presented even suggesting that 
the Veteran's prostate cancer might have been caused by his 
military service.  Thus, service connection for prostate 
cancer is not warranted on either a direct or a presumptive 
basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  
Accordingly, the Veteran's service connection claim for 
prostate cancer is denied.

Skin cancer and bladder cancer - Service treatment records 
fail to show any evidence of complaints, treatment, or 
diagnoses pertinent to the skin or bladder; and neither form 
of cancer was diagnosed for several decades after the 
Veteran's time in service (both were diagnosed after 2000).  
Additionally, no medical nexus opinion has been advanced 
that even suggests that either skin cancer or bladder cancer 
was caused by the Veteran's time in service.

Although the Veteran believes that his skin cancer and 
bladder cancer were caused by in-service herbicide exposure, 
he is not medically qualified to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  As such, the Veteran's opinion is 
insufficient to provide the requisite nexus between his skin 
cancer and bladder cancer and his time in service (to 
include exposure to herbicides).  

In sum, the Board finds that service connection is not 
warranted on a presumptive basis for either skin cancer or 
bladder cancer as due to Agent Orange exposure because the 
Secretary has reiterated that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that 
a presumption of service connection is warranted.  See 72 
Fed. Reg. 32395 (Jun. 12, 2007).  Service treatment records 
fail to show any evidence of either skin cancer or bladder 
cancer and the Veteran did not develop either disease for 
more than thirty years after he was discharged from service.  
Furthermore, no medical opinion has been presented linking 
either skin cancer or bladder cancer to his time in service.  
Thus, service connection is not warranted on either a direct 
or a presumptive basis.  See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's 
claims of entitlement to service connection for prostate 
cancer, bladder cancer, and skin cancer, and because the 
criteria for service connection have not been met, those 
claims are denied.


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits and must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  With respect to service connection 
claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability 
rating and effective date of award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a 
letter dated in March 2006, which informed the Veteran of 
all the elements required by the Pelegrini II Court as 
stated above.  

VA and private treatment records have been obtained.  While 
the Veteran was not provided with a medical examination, 
each of his disabilities had their onset well after service 
with no indication that they arose in service, and no 
medical evidence even suggesting that they might be related 
to the Veteran's military service.  As such, a VA 
examination is not necessary.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Additionally, the both Veteran and his 
spouse testified at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
light of the denial of the Veteran's claims, no disability 
rating or effective date will be assigned, so there can be 
no possibility of any prejudice to the Veteran under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this 
appeal.


ORDER

Service connection for residuals of prostate cancer, to 
include as secondary to herbicide exposure, is denied.

Service connection for skin cancer, to include as secondary 
to herbicide exposure, is denied.

Service connection for residuals of bladder cancer, to 
include as secondary to herbicide exposure, is denied.


REMAND

The Veteran's DD-214 shows that he served as a boilerman 
while in the Navy; and he testified at a hearing before the 
Board that he was exposed to asbestos while in the Navy.  
The Veteran was first stationed on the U.S.S. Eversole, a 
World War II era destroyer, for approximately three years 
and then he was then stationed on the U.S.S. Ranger.  In his 
testimony, the Veteran recalled mixing asbestos coatings in 
paint to rebrick the boilers on his ships.  

Given the Veteran's MOS as a boilerman, the era in which he 
served on the naval ships, and his testimony, the Board 
concedes that it is at least as likely as not that the 
Veteran was in fact exposed to asbestos while in service.  
However, exposure to asbestos alone is not a disability.  
Rather, the exposure must cause a distinct asbestos-related 
disease such as asbestosis or mesothelioma.

At his hearing, the Veteran reported that the first time he 
ever sought any treatment for breathing problems was in 1993 
with Sara McBee, D.O. (who he has now seen continuously for 
more than 15 years).  In June 2008, she wrote a letter 
indicating that the Veteran had emphysema that had been 
verified by a pulmonologist evaluation.  She then opined 
that the Veteran's emphysema was more likely than not caused 
by his exposure to asbestos while stationed on the U.S.S. 
Eversole.  She noted that the Veteran was exposed by mixing 
asbestos in paint, and from the asbestos dust that fell off 
the pipes when the ship's guns were discharged.

However, Dr. McBee did not provide any evidentiary support 
(such as x-rays or references to studies) for her conclusion 
that the Veteran's emphysema was caused by his exposure to 
asbestos, and she did not even address the fact that the 
Veteran had a history of smoking (1.5 packs per day for 35 
years stopping in approximately 1993 per a February 2003 
treatment record) which is a common cause of emphysema.  As 
such, Dr. McBee's unsupported opinion alone is insufficient 
to support the grant of service connection.  Nevertheless, 
given that she has suggested a link between the Veteran's 
asbestos exposure and his emphysema, an examination is 
warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Additionally, it does not appear that all of the Veteran's 
medical records have been obtained.  For example, the 
Veteran testified that his diagnosis was based on tests at 
Washington Regional Hospital in Fayetteville, where he 
recalled working out on a treadmill and having x-rays taken 
as well.   

The Veteran also reported having done the asbestos programs 
at work in the 1980s; and he stated that he had tests done 
at VA every year from 1992 until 2006 when he retired.  
However, it is unclear what was involved in these tests.  As 
such, these records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
identify the location of and provide 
waivers to obtain the records for any 
pulmonary testing that he has undergone 
since service, including at Washington 
Regional Hospital, for asbestos work 
programs in the 1980s, and for testing 
at VA from 1992-2006.

2.  Then, schedule the Veteran for a VA 
examination.  The examiner should be 
provided with the Veteran's claims file 
and should review it.  A complete 
rationale should be provided for any 
opinions expressed.  

The examiner should perform any tests 
deemed necessary and should diagnose any 
current respiratory or pulmonary 
disability (to include emphysema); if a 
disability is diagnosed, the examiner 
should provide an opinion whether it is 
at least as likely as not (50 percent or 
greater) that such a disability was the 
result of the Veteran's asbestos 
exposure during his time in service.  In 
providing the opinion, the examiner 
should address the June 2008 opinion of 
Sue McBee, D.O. and the Veteran's 
extensive smoking history. 

3.  Thereafter, readjudicate the 
Veteran's service connection claim for 
emphysema.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with 
the claims file since the last statement 
of the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S. B. MAYS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


